


110 HR 2396 IH: To increase the capacity of the Strategic Petroleum

U.S. House of Representatives
2007-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2396
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2007
			Mr. Hall of Texas
			 (for himself, Mr. Pickering,
			 Mr. Lampson, and
			 Mr. Barton of Texas) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To increase the capacity of the Strategic Petroleum
		  Reserve, and for other purposes.
	
	
		1.Increase in capacity
			(a)The Energy Policy
			 and Conservation Act is amended—
				(1)in section 151(b)
			 (42 U.S.C. 6231(b)) by striking 1 and inserting
			 1.5; and
				(2)in
			 section 154(a) (42 U.S.C. 6234(a)) by striking 1 and inserting
			 1.5.
				(b)Section 301(e) of
			 the Energy Policy Act of 2005 (42 U.S.C. 6240 note) is amended by striking
			 1,000,000,000 and inserting 1,500,000,000.
			
